Citation Nr: 1024819	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for cold injury residuals to 
the bilateral lower extremities.

2.	Entitlement to service connection for residuals of a right 
great toe fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for residuals of cold 
injuries to the left lower extremities and residuals of a right 
great toe fracture.  He contends that he received treatment for 
both conditions during active service.  Specifically, the Veteran 
contends he was treated for a fractured right great toe at Fort 
Knox, Kentucky, during basic training.  In addition, the Veteran 
claims treatment for frostbite in approximately December 1967 or 
January 1968 at Bad Hersfeld Army Base in Germany.  Since 
clinical medical records are sometimes filed under the name of 
the facility, and not the Veteran, Board observes there is a 
chance that records related to the Veteran's treatment for a 
fractured right great toe and frostbite are still available at 
the National Personnel Records Center (NPRC).  As such, a remand 
is necessary to make appropriate attempts to obtain such records.

Furthermore, the Board observes the Veteran has not been provided 
a VA examination in the instant case.  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in- service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In the instant case, the Veteran asserts he fractured his right 
great toe and was treated for frostbite during service, and has 
suffered from symptoms related to these injuries since service.  
As such, the Board is satisfied that the evidence of record 
requires VA to assist the Veteran by providing a VA examination 
and opinion with respect to these issues.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
provide any service treatment records in 
his possession.  

2.	The Veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for all private treatment records relevant 
to his disorders of the lower extremities 
at issue.  The AOJ should then obtain any 
relevant treatment records identified by 
the Veteran.

3.	Appropriate attempts should be made to 
retrieve any outstanding clinical records 
from the hospital at Fort Knox, or any 
associated aid stations, regarding 
treatment the Veteran may have received 
for a fractured right great toe during 
basic training.  Attempts should also be 
made to retrieve any outstanding clinical 
records from Bad Hersfeld Army Base in 
Germany for treatment of frostbite or 
related cold injuries in approximately 
December 1967 or January 1968.  It should 
be noted that the Veteran's clinical 
records may be filed at the NPRC under the 
name of the facility, and not the Veteran.  
A response, negative or positive, should 
be associated with the claims file. 
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.	Following the above, schedule the Veteran 
a VA orthopedic examination for the 
purpose of ascertaining the nature and 
etiology of any disorder of the lower 
extremities.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to the following:

a.	whether the Veteran currently suffers 
from any disorder of the lower 
extremities.  If so, please provide 
the appropriate diagnoses.  

b.	If (a) is answered in the 
affirmative, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent), that each disorder 
identified in (a) above is 
etiologically related to the 
Veteran's active service, to include 
the reported right great toe fracture 
and frostbite and cold-related 
injuries.

A detailed rationale must be provided for 
all opinions.

5.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


